This is the third appeal in this case. Chevrolet Motor Co. v. Caton, 212 Ala. 42, 101 So. 656; Chevrolet Motor Co. v. Caton,21 Ala. App. 393, 108 So. 644. The facts in each trial have been substantially the same. At each trial in the nisi prius court *Page 285 
a motion was made involving the facts and the entire evidence and rulings were then made favorable to appellee. At the first trial appellee recovered a substantial verdict and the trial judge refused to set it aside. The Supreme Court reversed this judgment for and on account of errors relating to the admission of evidence. Chevrolet Motor Co. v. Caton, 212 Ala. 42,101 So. 656. On the next trial and with all the evidence in, as ruled by the Supreme Court, a jury found in favor of plaintiff, but fixed the damages at a nominal amount. On motion by appellee this verdict was set aside on the ground that the verdict was contrary to the evidence. On appeal in that case this court, speaking through Rice, J., said:
"We are unable to hold that the verdict of the jury was 'plainly and palpably supported by the evidence.' "
The judgment granting the motion for new trial was affirmed. Chevrolet Motor Co. v. Caton, 21 Ala. App. 393, 108 So. 644. The cause was again tried by another jury and a verdict rendered in favor of appellee and fixing the damages at a substantial amount. The judge trying the case refused a motion for new trial and we are now asked to say that the trial judge was in error, because the verdict of the jury was contrary to the great weight of the evidence. There are some other minor questions raised, but they are without merit, and the foregoing is the real question on this appeal.
There can be no doubt but that the evidence is in serious conflict — that for the plaintiff, if believed by the jury, establishing her case, and that for the defendant establishing the case of defendant. There is nothing in the evidence to indicate that the verdict of the jury was the result of "prejudice, passion, partiality, or corruption, or that the preponderance of the evidence against the verdict is so patent as to clearly convince this court that it is wrong and unjust," in the absence of which this court ought not to interfere with the finding of the jury. Agee v. Nelson, 21 Ala. App. 545,109 So. 895. The question at issue was one of fact for the jury. Three juries, duly impaneled, sworn, and charged, believed the evidence of the plaintiff. The judge, who had all the parties before him, heard them testify, and saw their demeanor on the stand, is of the opinion that the verdict should stand. We do not discuss the evidence other than to say it was in conflict, and no mere difference of opinion on the part of this court, however decided, would justify us in interfering with the verdict. Thompson v. So. R. Co., 17 Ala. App. 406, 85 So. 591; Kimball v. Bath, 38 Me. 219, 61 Am. Dec. 243; Coffin v. Coffin,4 Mass. 1, 3 Am. Dec. 189; N.C.  St. L. Ry. v. Crosby,194 Ala. 338, 70 So. 7.
Plaintiff's witness Verrick qualified as to his knowledge of automobiles generally, and as to his familiarity with this particular car. We think the court was not in error in permitting this witness to give his opinion as to the age of the car in plaintiff's possession.
We find no error in the record, and the judgment is affirmed.
Affirmed.
BRICKEN, P. J., concurs in the above opinion.